PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/746,187
Filing Date: 19 Jan 2018
Appellant(s): KONINKLIJKE PHILIPS N.V



__________________
Darrin Wesley Smith Blaine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/29/22.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/9/21 from which the appeal is taken have been modified by the advisory action dated 2/22/22.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Every ground of rejection set forth in the Office action dated 11/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections – 35 USC § 103
Claims 1-3, 6-7, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20060272665) in view of Babaev (US 20130125916).
Claims 1, 6, 15, and 19: Yamamoto discloses a hair care device “for enhancing the penetration of a hair treatment composition into the hair” [0023] and a hair treatment composition constitutes "a topical” (see abstract). And the device is used after the composition has beer applied to the hair [0023], which means the device is “enhancing uptake of the topical composition in the hair" (see abstract). The hair care device comprising: a handle formed by a pair of clamps (see Fig 2) with a series of comb teeth (70) projecting from an end of the handle, and an ultrasound generator in the form of a drive current [0025] that drives a piezoelectric, or ultrasound generating, transducer (20) [0025] (or an array of multiple transducers (0028] distributed between the clamps), which generates ultrasound at a frequency anywhere from 500kHz to 10MHz [0025] and at a power of 0.1-5 W/cm2 and 0.1 -5 W/cm2 overlaps with applicant's range of 2-100 W/cm2. Therefore, the ultrasound generator generates ultrasound at a frequency of 500 kHz to 10MHz with the intensity of the ultrasound generated being in the range of 0.1-5W/cm2. The at least one ultrasound transducer has a topical contact surface that applies ultrasound to the hair and any topical on the hair during use (see Figs 2-3),
Yamamoto discloses the invention essentially a5 claimed except for the ultrasound frequency being in a range of about 15MHz to about 50MHz and a topical delivery unit integrated into the device for applying the topical to the hair with the ultrasound.
Babaev, however discloses a method of coloring hair utilizing ultrasound in a hair care device and specifically indicates that a topical coloring agent can be sprayed onto the hair at a surface of an ultrasound horn generating ultrasound waves at a frequency of 15kHz to 40MHz [0020] simultaneously with the application of ultrasound to the hair [0022] in order to increase the permeability of the hair to the topical [0021]. Babaev indicates that the hair is placed within the field of the ultrasound waves, then the base and coloring agents of the topical are sprayed onto the hair utilizing longitudinal ultrasound waves (109 & 110, Fig 1) from the ultrasound horn, lastly focused ultrasound waves are then applied to the hair coated in topical via the ultrasound horn (111, Fig 1} in order to generate cavitations within the topical (112 & 113, Fig 1). In order for the hair to be placed within the ultrasound device field and the topical to be applied to the hair via spraying with the longitudinal waves of the ultrasound device, this would require the topical delivery unit and ultrasound device being formed as/on the same device and 15kHz-40MHz overlaps with and nearly fully encompasses applicant's claimed range of frequencies. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Yamamoto by providing it with an integrated topical delivery unit that simultaneously applies topical and ultrasound to the hair at a frequency of about 15MHz to about 50MHz (note “about” is broad and undefined mathematically by applicant’s disclosure so 40MHz is interpreted to constitute “about” 50MHz) in view of Babaey in order to enable a user to do two things at one time thereby reducing the time required for styling and hair treatment. The proposed modification would result in the ultrasound horn and the topical delivery unit of Babaev both being a part of the handheld device of Yamamoto and thereby forming an integrated “topical delivery unit” because Babaev discloses the base and coloring agent topical being sprayed onto the hair via longitudinal waves of the ultrasound horn (109 & 110, Fig 1) while the hair is confined in the “near field” of the ultrasound, which would be when hair is within the arms of the Yamamoto device. The proposed modification is to add an ultrasound horn and topical delivery unit into the device of Yamamoto in order to streamline application of the topical to the hair by allowing the device to both apply ultrasound to the hair (and topical applied thereto) using the transducer of Yamamoto and apply topical to the hair using the ultrasound horn and topical delivery unit of Babaev integrated into the device of Yamamoto and applying the ultrasound at the prescribed frequencies of Babaev since Babaev teaches these frequencies to be ideal for the prescribed topical.  
Claims 2-3: Modified Yamamoto teaches the ultrasound generator applying ultrasound in the range prescribed by Babaev, which is 15kHz-40MHz (note “about” is broad and undefined mathematically by applicant’s disclosure so 40MHz is interpreted to constitute “about” 50MHz) and that overlaps with and almost entirely encompasses applicant’s claimed range of about 20-50MHz and includes a series of frequencies greater than 20MHz. So modified Yamamoto teaches these limitations as outlined above with the proposed modification.
Claims 7, 16, and 20: Yamamoto teaches the device comprising a controller for controlling the ultrasonic vibration element and therefore its “Intensity” [0008], as well as the ultrasound being delivered in “pulses” (0029) that are controlled by the controller [0029] meaning the controller is also controlling the “duty cycle” of the ultrasound and that these pulses must either be fixed by the controller or variable.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20060272665) in view of Babaev (US 20130125916) as applied to claims 1 and 3 above and further in view of Yahnker (US 20110108053).
Claim 4: modified Yamamoto discloses the invention essentially as claimed except for the duty cycle of the ultrasound generator being between 1-50%. Yahnker, however, teaches providing ultrasound hair styling devices with duty cycles that can be reduced by 50% [0060] in order to control operation of the ultrasound transducer based on various desired styling parameters. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the ultrasound transducer of modified Yamamoto to have a 50% reduction in duty cycle in view of Yahnker in order to control the ultrasound transducer as desired during use of the styling appliance. Additionally, or alternatively, applicant indicates that “preferably the predetermined duty cycle is in a range between 1% and 50%” (Page 6, paragraph 3) and is not for any particular reason nor does it solve any problems. Therefore, it would have been an obvious matter of design choice to modify the hair styler of modified Yamamoto by providing it with a reduced duty cycle, since the applicant has not disclosed that this particular reduction solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the duty cycle prescribed by modified Yamamoto.
Claim 5: modified Yamamoto discloses the invention essentially as claimed except for the duty cycle of ultrasound generator not exceeding 12.5%; however, applicant indicates that “preferably the predetermined duty cycle is in a range between 1% and 50%” (Page 6, paragraph 3) and is not for any particular reason nor does it solve any problems. Therefore, it would have been an obvious matter of design choice to modify the hair styler of modified Yamamoto by providing it with a reduced duty cycle of less than 12.5%, since the applicant has not disclosed that this particular reduction solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the duty cycle prescribed by modified Yamamoto.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim 3 and 5 under 35 USC 112(d) are withdrawn. 

(2) Response to Argument
Applicant’s argument is that Babaev fails to disclose an ultrasound horn having a topical contact surface; however, Babaev is not used to teach “a topical contact surface” and instead is only used for its teaching of providing a topical delivery unit that happens to include an ultrasound horn in a device that applies ultrasound to the hair. Yamamoto already teaches an ultrasound transducer (20, Fig 3) directly contacting the hair (see Fig 2) during use. The proposed modification is to provide the hair iron of Yamamoto with an integrated topical delivery unit since Yamamoto already discloses using the device on hair that has had a topical applied thereto [0023] so the ultrasound transducer (20, Fig 3) or array of transducers [0025 & 0028] would already contact the topical and the hair in use. So Yamamoto already teaches the ultrasound transducer(s) forming a “topical contact surface”. Babaev is not required to also teach this limitation and instead teaches applying ultrasound and a topical to the hair simultaneously thereby providing motivation to integrate a topical delivery device directly into the hair device of Yamamoto in order to allow someone to apply both ultrasound and the topical the hair simultaneously. The proposed modification does not replace the ultrasound transducer(s) of Yamamoto, but instead adds an additional ultrasound horn that acts as a topical delivery unit for applying the topical to the hair while simultaneously applying ultrasound to the hair using the transducer(s) of Yamamoto and providing the ultrasound from all the transducers at the prescribed frequencies of Babaev because Babaev teaches these frequencies to be useful with the particular topical. 
    PNG
    media_image2.png
    292
    457
    media_image2.png
    Greyscale

With respect to the Appellant statement pertaining to the combination of Yamamoto in view of Babaev in further view of Yahnker rejection, Examiner recognizes that no new or different issues were raised; therefore, these issues are considered to be addressed with respect to the Yamamoto in view of Babaev rejection above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER GILL/EXAMINER, Art Unit 3772                                                                                                                                                                                                        
Conferees:
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.